ANDERSON, Circuit Judge
(dissenting). I cannot bring myself to think that the majority opinion is right, and it seems to involve principles of sufficient importance to warrant a brief statement of my views.
Certain additional facts should be stated in order to make the legal problems clearer. Bruno, who for 20 years had been in the liquor *658business in Boston, went to Halifax ^and bought the schooner Golden West. Amero took her to St. Pierre, where she was loaded with intoxicating liquors.. She then sailed, avowedly, for Nassau. But she headed directly for Massachusetts Bay, where she was met by motorboats, and some of the liquor was landed in Massachusetts. There was controversy as to what was done within and without the three-mile limit, and as to the various parts taken in the scheme by the various defendants. But there was no claim of compliance with any of the customs laws, or that the liquor landed was brought in under a permit issued under the Volstead Act. What came in was admittedly smuggled in by somebody. There was, on the undisputed facts, no room for the contention that a jury might have found the customs laws obeyed and the Volstead Act disregarded. Both old and new laws, as to importations, were entirely disregarded.
We have, then, to deal with a simple statutory crime, the illegal importation of intoxicating liquor, after, under the Eighteenth Amendment and enforcing legislation, intoxicating liquor has, for most purposes, been outlawed as injurious to public morals and health. No question of constitutional right or of fairness of trial is involved. The fundamental question is merely of statutory construction—what did Congress intend?
The majority opinion, on analysis, rests on the proposition that Congress intended to lessen the penalty for liquor smuggling. This proposition I cannot accept.
Counts 1 and 2 are based on R. S. § 3082, and charge importation of liquor “contrary to law,” in that both the old customs provisions (sections 2806-2809 and 2872) and the later Volstead Act (title 2, § 3) were disregarded. All these statutes, old and new, are, as the District Court charged the jury, subordinate to section 3082, which makes any illegal importation of any merchandise a crime and provides a penalty therefor. The crime charged in these counts would have been precisely the same if we had never had any Volstead Act. The fact that the Volstead Act may furnish an additional ground for charging that this importation was “contrary to law” is entirely immaterial; that part of the counts might have been disregarded as surplusage; it does not vitiate an indictment for smuggling, good without help from the Volstead Act. The crime charged is not, primarily, and in essence, the disregard of either the requirements of the old customs law or those of the Volstead Act; it is for illegal importation, however made illegal. One ground of illegality is as good as three or more.
But, apart from this view of the gist of the case, I cannot accept the theory of my brethren that, because section 29 of title 2 of the Volstead Act imposes a less penalty than R. S. § 3082, we are to infer that Congress intended liquor smuggling to be punished more lightly than sugar smuggling or potato smuggling. The majority opinion is in this regard based, of course, on the familiar rule that, when a later act provides a lesser penalty for an offense than an earlier act, the earlier act may be held repealed by implication. But this rule is—like the rule that repeals by implication are not favored—only one subordinate rule of statutory construction. 2 Lewis’ Sutherland, Const, of *659Sts. § 363 et séq. The controlling rule is, What did the Legislature intend? Compare United States v. Yuginovich, 256 U. S. 450, 41 Sup. Ct. 551, 65 L. Ed. 1043; United States v. Tynen, 11 Wall. 88, 20 L. Ed. 153, and cases cited. And in determining the legislative intent, we must look to the whole act and consider the general results Congress was seeking to accomplish.
“The form of words is not material when Congress manifests its will that certain rules shall goverh henceforth.’.’ Holmes, J., in United States v. Stafoff, 43 Sup. Ct. 197, 67 L. Ed. -, January, 1923.
Now section 3 of title 2 of the Prohibition Act provides that:
“All the provisions of this act shall be liberally construed to the end that the use of intoxicating liquor as a beverage may be prevented.”
This rule of liberal construction, in order to kill traffic in liquor, does not comport with a legislative purpose of lightening the penalties of smuggling into the country what can no longer be constitutionally manufactured, transported, or sold here.
Ordinary smuggling is malum prohibitum—a crime against the revenue laws. Liquor smuggling is, since the Eighteenth Amendment, nearly, if not quite, malum per se, a crime against public morals.
Moreover, the dominant purpose of section 29—held by the majority to supersede or by implication to repeal R. S. § 3082, so far as the importation of liquor is concerned—is not to repeal, but to supplement, existing laws, by providing new penalties for disregard of new requirements. It is not in pari materia with R. S. § 3082;. for it is inconceivable that Congress intended to provide a lighter punishment for liquor smuggling than for'smuggling ordinary merchandise. Compare 2' Lewis’ Sutherland, supra, § 370. The language used must be construed so as to effect, not thwart, the manifest, general legislative purpose. If necessary (as I think it is not) to repel the inference of repeal by implication, resort might be had to the words “for which offense a special penalty is not prescribed.” This lanugage would not have been used if Congress had intended by section 29 to provide an inclusive and exclusive -set of penalties for all possible violations of law as to liquor.
But, even if there were otherwise doubt as to the intent of Congress, that doubt would be resolved by the language used in section 5 of the Act of November 23, 1921:
“That all laws in regard.' to tbe manufacture and taxation of and traffic in intoxicating liquor, and all penalties for violations of such laws that were in force when the National Prohibition Act was enacted, shall be and 'continue in force, as to both beverage and nonbeverage liquor, except such provisions of such laws as are directly in conflict with any provision of the National Prohibition Act or of this act.” (Italics mine.) •
This act was, as pointed out in the Stafoff Case, supra, passed to meet the condition created by the decision of the Supreme Court in United States v. Yuginovich, 256 U. S. 450, 41 Sup. Ct. 551, 65 L. Ed. 1043. It declares in the plainest possible terms that Congress intended to buttress the Prohibition Act by continuing all existing penalties and adding others to cover any loopholes otherwise open to contemners of the Eighteenth Amendment and its enforcing legislation. Clearly the old laws against smuggling cannot be “directly in conflict *660with any provision of the National Prohibition Act.” This act was passed before the offense covered by this indictment. It repels the inference of a repeal by implication; it asserts the exact-contrary.
While, in my view, no question as to reinstating R. S. § 3082, arises, yet, if that problem be involved, I cannot agree that the word “traffic,” as used in the Act of November 23, 1921, is not broad enough to cover importation. I think that the word “traffic,” as used in section 5 of the Act of November .23, 1921, was intended by Congress to mean essentially the same as the words “sell, barter, transport, import, export, deliver, furnish or possess,” as used in section 3 of title 2 of the Volstead Act. There is no conceivable reason for inferring a legislative purpose to distinguish importation from selling or bartering, etc. Here again the controlling question is, What did Congress intend? And Congress certainly did not intend to favor liquor, smuggling, while providing the most drastic machinery to suppress the domestic manufacture, transportation, or sale of liquor.
Finally, if I am wrong in my view that counts 1 and 2 are good, I think this case plainly falls within the scope of section 269 of the Judicial Code (Comp. St. Ann. Supp. 1919, § 1246), which requires the court to “give judgment after an examination of the entire record before the court, without regard to technical errors, defects, or exceptions which do not affect the substantial rights of the parties,” and that the judgment should be affirmed on the third count for conspiracy. We are now prohibited from sustaining such highly artificial technicalities as the defense here presented consists of. Under this statute and on this record, the distinction between the conspiracy count and the first and second counts, as construed by the District Court, is purely technical. The case does not, in my view, fall under the doctrine of Commonwealth v. B. & M. R. R., 133 Mass. 382. It comes under the general rule stated by my Brethren that “a general verdict and -judgment in criminal cases will ordinarily be sustained if one of the ■counts is good.” Although this indictment contained three counts, yet, as the case was actually tried out, the same acts, proved by the same evidence, constituted offenses under each of the three counts, and the credible evidence was ample to support each and all of the counts. It was not a case of an indictment containing “several counts, some of which charge different offenses calling for other and different proof,” the ground on which the majority hold the. judgment not sustainable on this third count. ' Indeed, the main contention of learned counsel for the defendants is that liquor has ceased to be merchandise. I concur with my Brethren that, though outlawed in most respects, for present purposes liquor is still merchandise1. That point being ruled against the defendants, nothing remains except claims of technical defects “which do not affect the substantial rights of the parties.” We ought to apply the statute (Judicial Code, § 269) and affirm the judgment. See Camp v. Gress, 250 U. S. 308, 318, 39 Sup. Ct. 478, 63 L. Ed. 997; Stetson v. United States, 257 Fed. 689, 693, 168 C. C. A. 639; Bain v. United States (C. C. A.) 262 Fed. 664, 669; Sears v. United States (C. C. A.) 264 Fed. 257, 264; Thompson v. United States, 258 Fed. 196, 201, 169 C. C. A. 264; West v. United States, 258 Fed. 413, 415, 169 C. C. A. 429.